Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application request filed on 11/04/2020.  Claims 1-20 were pending. Claims 1-20 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/04/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1, 8-9, 11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ashwood-Smith et al., (“Ashwood”, US 2014/0201374 A1) in view of Caveney et al., (“Caveney”, US 2008/0214140 A1).

Regarding Claim 1, Ashwood discloses a device, comprising: 
a processor (Ashwood, FIG.3, network element 300, processor 302, [0034, 37]: the network element 300 is used to create, modify, relocate, and/or migrate one or more virtual containers (e.g. VMs)); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (Ashwood, FIG.3, memory module 304, [0034, 37]: the memory module 304 is coupled to the processor 302 and may be a non-transitory medium storing instructions and perhaps data that are read during program execution): 
in response to an identified termination of a network function executing on a different device, instantiating the network function on the device, wherein the network function is indicative of a function of a network being provided in a virtual environment (Ashword, FIG.1, virtual network functions (VNF) manager 104, VNFs 108, [0025]: The VNF manager 104 may perform a variety of managing functions, such as instantiating, updating, querying, scaling, and/or terminating VNFs 108. Ashwood, FIG.2, provider edge (PE) orchestrator 202, host server 214, PE VMs 216, [0031-32]: PE Orchestrator 202 performs PE VM 216 migration, depending on the network resource demand. In instances where the host server's 214 resources (e.g. CPU, memory, storage, etc.) are exhausted and may not support further resource demand for a PE VM 216, the PE Orchestrator 202 triggers a move for the PE VM 216 on server S2 214 to another server S3 214 with more capacity); and 
in response to instantiating the network function on the device, updating a value of a location data structure maintained by the network function from a first value representative of a first (Ashword, [0030, 59]: PE Orchestrator 202 groups together PE VMs 216 that have the same device ID. It is obvious for one of ordinary skill in the art to implement the function of PE Orchestrator 202 to update the device ID of VMs 216 from S2 214 to another server S3 214 in response to instantiating the VM in another server S3 214).  


Caveney discloses
(Caveney, FIG.1, network system 100, [0072]:  A database of device information is retrieved by intelligent network devices through network system 100.  The physical topology information of database includes unique identifiers for each network device, physical locations of network devices such as building/floor/room number identifier, rack identification, position in the identified rack, horizontal cabling work area identification, and position relative to equipment racks, PPPs, PPP ports, PPP power sources, etc.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “physical topology information” of Caveney into the invention of Ashwood. The suggestion/motivation would have been to improve determining a current physical topology location for a network device retrieving from a database of device information through network system. The database describes the connectivity of devices within network system. Physical topology information may include unique identifiers for each network device, physical locations of network devices such as building/floor/room number identifier, rack identification, position in the identified rack, horizontal cabling work area identification (Caveney, FIG., [0072-73]).

Regarding Claim 8, Ashwood-Caveney discloses the device of claim 1, wherein the operations further comprise receiving constraint data indicative of a constraint on a target physical location of a processing device that is employed to execute the network function (Ashwood, [0042]: Each VM can be created based on a profile that indicates high water marks along with threshold limits (“constraint”) for the VM's resources. The PE Orchestrator monitors the VM resources by examining the notification events the PE Orchestrator receives from the Virtual Machine Manager and adjust the resources allocated to the virtual containers accordingly).  

Regarding Claim 9, Ashwood-Caveney discloses the device of claim 8, wherein the operations further comprise facilitating termination of the network function executing on the different device in response to determining that the first physical location does not satisfy the constraint on the target physical location (Ashwood, [0032]: PE Orchestrator 202 performs PE VM 216 migration, depending on the network resource demand. In instances where the host server's 214 resources (e.g. CPU, memory, storage, etc.) are exhausted and may not support further resource demand for a PE VM 216, the PE Orchestrator 202 trigger a move for the PE VM 216 to another server 214 with more capacity).  

Regarding Claim 11, Ashwood discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising (Ashwood, FIG.3, processor 302, memory 304, [0037]: the memory 304 may be coupled to the processor 302 and may be a non-transitory medium configured to store various types of data and instructions), comprising: 
in response to an identified termination of a network function executing on a first device, instantiating the network function on a second device, wherein the network function is a function associated with a network being provided in a virtual environment (Ashword, FIG.1, virtual network functions (VNF) manager 104, VNFs 108, [0025]: The VNF manager 104 may perform a variety of managing functions, such as instantiating, updating, querying, scaling, and/or terminating VNFs 108. Ashwood, FIG.2, provider edge (PE) orchestrator 202, host server 214, PE VMs 216, [0031-32]: PE Orchestrator 202 performs PE VM 216 migration, depending on the network resource demand. In instances where the host server's 214 resources (e.g. CPU, memory, storage, etc.) are exhausted and may not support further resource demand for a PE VM 216, the PE Orchestrator 202 triggers a move for the PE VM 216 on server S2 214 to another server S3 214 with more capacity); and 
(Ashword, [0030, 59]: PE Orchestrator 202 groups together PE VMs 216 that have the same device ID. It is obvious for one of ordinary skill in the art to implement the function of PE Orchestrator 202 to update the device ID of VMs 216 from S2 214 to another server S3 214 in response to instantiating the VM in another server S3 214).  
However, Ashwood does not disclose

Caveney discloses
(Caveney, FIG.1, network system 100, [0072]:  A database of device information is retrieved by intelligent network devices through network system 100.  The physical topology information of database includes unique identifiers for each network device, physical locations of network devices such as building/floor/room number identifier, rack identification, position in the identified rack, horizontal cabling work area identification, and position relative to equipment racks, PPPs, PPP ports, PPP power sources, etc.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “physical topology information” of Caveney into the invention of Ashwood. The suggestion/motivation would have been to improve determining a current physical topology location for a network device retrieving from a database of device information through network system. The database describes the connectivity of devices within network system. Physical topology information may include unique identifiers for each network device, physical locations of network devices (Caveney, FIG., [0072-73]).

Regarding Claim 17, Ashwood discloses a method, comprising: 
in response to an identified termination of a network function executing on a first device, instantiating, by a second device comprising a processor, the network function on the second device, wherein the network function is provided in a virtual environment (Ashword, FIG.1, virtual network functions (VNF) manager 104, VNFs 108, [0025]: The VNF manager 104 may perform a variety of managing functions, such as instantiating, updating, querying, scaling, and/or terminating VNFs 108. Ashwood, FIG.2, provider edge (PE) orchestrator 202, host server 214, PE VMs 216, [0031-32]: PE Orchestrator 202 performs PE VM 216 migration, depending on the network resource demand. In instances where the host server's 214 resources (e.g. CPU, memory, storage, etc.) are exhausted and may not support further resource demand for a PE VM 216, the PE Orchestrator 202 triggers a move for the PE VM 216 on server S2 214 to another server S3 214 with more capacity);
in response to instantiating the network function on the second device, updating, by the second device, a value of a location data structure maintained by the network function from a first value representative of a first (Ashword, [0030, 59]: PE Orchestrator 202 groups together PE VMs 216 that have the same device ID. It is obvious for one of ordinary skill in the art to implement the function of PE Orchestrator 202 to update the device ID of VMs 216 from S2 214 to another server S3 214 in response to instantiating the VM in another server S3 214).  
However, Ashwood does not disclose

Caveney discloses
(Caveney, FIG.1, network system 100, [0072]:  A database of device information is retrieved by intelligent network devices through network system 100.  The physical topology information of database includes unique identifiers for each network device, physical locations of network devices such as building/floor/room number identifier, rack identification, position in the identified rack, horizontal cabling work area identification, and position relative to equipment racks, PPPs, PPP ports, PPP power sources, etc.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “physical topology information” of Caveney into the invention of Ashwood. The suggestion/motivation would have been to improve determining a current physical topology location for a network device retrieving from a database of device information through network system. The database describes the connectivity of devices within network system. Physical topology information may include unique identifiers for each network device, physical locations of network devices such as building/floor/room number identifier, rack identification, position in the identified rack, horizontal cabling work area identification (Caveney, FIG., [0072-73]).

Regarding Claim 18, Ashwood-Caveney discloses the method of claim 17, wherein the operations further comprise, receiving, by the second device, constraint data indicative of a constraint on a target physical location of a processing device that is employed to execute the network function (Ashwood, [0042]: Each VM can be created based on a profile that indicates high water marks along with threshold limits (“constraint”) for the VM's resources. The PE Orchestrator monitors the VM resources by examining the notification events the PE Orchestrator receives from the Virtual Machine Manager and adjust the resources allocated to the virtual containers accordingly).  

Regarding Claim 19, Ashwood-Caveney discloses the method of claim 18, wherein the operations further comprise, facilitating, by the second device, termination of the network function executing on the first device in response to determining that the first physical location does not satisfy the constraint on the target physical location (Ashwood, [0032]: PE Orchestrator 202 performs PE VM 216 migration, depending on the network resource demand. In instances where the host server's 214 resources (e.g. CPU, memory, storage, etc.) are exhausted and may not support further resource demand for a PE VM 216, the PE Orchestrator 202 trigger a move for the PE VM 216 to another server 214 with more capacity).  

4.3.	Claims 2-6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashwood-Smith et al., (“Ashwood”, US 2014/0201374 A1) in view of Caveney et al., (“Caveney”, US 2008/0214140 A1), as applied to claim 1, and further in view of  Maier et al., (“Maier”, US 2015/0140954 A1). 

Regarding Claim 2, Ashwood-Caveney discloses the device of claim 1, wherein the value of the location data structure is formatted (Ashwood, [0008, 59]: group the virtual containers together using a group ID that identifies the network functions performed by a non-virtualized network device. Caveney, FIG.1, network system 100, [0072]:  Physical topology information may include unique identifiers for each network device, physical locations of network devices such as building/floor/room number identifier, rack identification, position in the identified rack, horizontal cabling work area identification, and position relative to equipment racks, PPPs, PPP ports, PPP power sources, etc.)
However, Ashwood-Caveney does not disclose

Maier discloses
(Maier, Abstract, [0022]: providing a current physical geographic location for mobile devices (e.g., chair, desk on in a room on a building floor, campus, enterprise, city, state, region, country, continent, etc. Maier, [0259]: determining the physical geographic location by retrieving from previously stored coordinates for the device based on the device identifier)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “locating network device” of Maier into the invention of Ashwood-Caveney. The suggestion/motivation would have been to improve determining a current physical geographic location (165) for a mobile network device e.g. fitness band, on a server application on a server network device with a current set of three-dimensional (3D) or two-dimensional (2D) geo-space coordinates (Maier, FIG.14, [0313-314], FIG.17, [0344]).

Regarding Claim 3, Ashwood-Caveney-Maier discloses the device of claim 2, wherein the value of the location data structure comprises: 
a first portion representative of a device identifier of a processing device executing the network function (Ashwood, [0008, 59]: group the virtual containers together using a group ID that identifies the network functions performed by a non-virtualized network device); and 
a second portion representative of a physical structure identifier of a physical structure in which the processing device is situated (Caveney, [0072]: Physical topology information may include unique identifiers for each network device, physical locations of network devices such as building/floor/room number identifier, rack identification, position in the identified rack, horizontal cabling work area identification, and position relative to equipment racks, PPPs, PPP ports, PPP power sources, etc.).  

Regarding Claim 4, Ashwood-Caveney-Maier discloses the device of claim 3, wherein the device identifier and the physical structure identifier are, respectively, non-unique identifiers within the referent system (Ashwood, [0059]: Ashwood, [0008, 59]: group the virtual containers together using a group ID that identifies the network functions performed by a non-virtualized network device which is non-unique identifiers. Caveney, [0072]: Physical topology information may include unique identifiers for each network device, physical locations of network devices such as building/floor/room number identifier, rack identification, position in the identified rack, horizontal cabling work area identification, and position relative to equipment racks, PPPs, PPP ports, PPP power sources, etc. which are non-unique identifiers).

Regarding Claim 5, Ashwood-Caveney-Maier discloses the device of claim 3, wherein the value of the location data structure, representing an aggregation of the device identifier and the physical structure identifier, is a unique identifier of a physical location of the processing device that is currently executing the network function (Combined Ashwood, [0059]-Caveney, [0072]: teaches or suggests aggregation of device identifier and the physical topology information is a unique identifier).  

Regarding Claim 6, Ashwood-Caveney discloses the device of claim 1as set forth above, wherein the operations further comprise facilitating transmission of status data to a monitoring device in response to a determination that the device has spare computing capacity (Ashwood, FIG.4, PE VM 414, VM resource manager 416, [0042]: Each VM can be created based on a profile that indicates high water marks along with threshold limits for the VM's resources. The PE Orchestrator monitors the VM resources by examining the notification events the PE Orchestrator receives from the Virtual Machine Manager and adjust the resources allocated to the virtual containers accordingly. 
However, Ashwood-Caveney does not disclose
the status data comprises the value of the location data structure and indicates the device having the second physical location has spare computing capacity.
Maier discloses
the status data comprises the value of the location data structure and indicates the device having the second physical location has spare computing capacity (Maier, [0290]: determines from the message a current physical geographic location for the first mobile network device 12).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “locating network device” of Maier into the invention of Ashwood-Caveney. The suggestion/motivation would have been to improve determining a current physical geographic location (165) for a mobile network device e.g. fitness band, on a server application on a (Maier, FIG.14, [0313-314], FIG.17, [0344]).

Regarding Claim 12, Ashwood-Caveney discloses the non-transitory machine-readable medium of claim 11, wherein the value of the location data structure is formatted (Ashwood, [0008, 59]: group the virtual containers together using a group ID that identifies the network functions performed by a non-virtualized network device. Caveney, FIG.1, network system 100, [0072]:  Physical topology information may include unique identifiers for each network device, physical locations of network devices such as building/floor/room number identifier, rack identification, position in the identified rack, horizontal cabling work area identification, and position relative to equipment racks, PPPs, PPP ports, PPP power sources, etc.).
However, Ashwood-Caveney does not disclose

Maier discloses
(Maier, Abstract, [0022]: providing a current physical geographic location for mobile devices (e.g., chair, desk on in a room on a building floor, campus, enterprise, city, state, region, country, continent, etc. Maier, [0259]: determining the physical geographic location by retrieving from previously stored coordinates for the device based on the device identifier).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “locating network device” of Maier into the invention of Ashwood-Caveney. The suggestion/motivation would have been to improve determining a current physical geographic location (165) for a mobile network device e.g. fitness band, on a server application on a (Maier, FIG.14, [0313-314], FIG.17, [0344]).

Regarding Claim 13, Ashwood-Caveney-Maier discloses the non-transitory machine-readable medium of claim 12, wherein the value of the location data structure comprises: 
a first data portion representative of a device identifier of a processing device executing the network function (Ashwood, [0008, 59]: group the virtual containers together using a group ID that identifies the network functions performed by a non-virtualized network device); and 
a second data portion representative of a physical structure identifier of a physical structure in which the processing device is situated (Caveney, [0072]: Physical topology information may include unique identifiers for each network device, physical locations of network devices such as building/floor/room number identifier, rack identification, position in the identified rack, horizontal cabling work area identification, and position relative to equipment racks, PPPs, PPP ports, PPP power sources, etc.).  

Regarding Claim 14, Ashwood-Caveney-Maier discloses the non-transitory machine-readable medium of claim 13, wherein the device identifier and the physical structure identifier are, respectively, non-unique identifiers within the referent system (Ashwood, [0059]: Ashwood, [0008, 59]: group the virtual containers together using a group ID that identifies the network functions performed by a non-virtualized network device which is non-unique identifiers. Caveney, [0072]: Physical topology information may include unique identifiers for each network device, physical locations of network devices such as building/floor/room number identifier, rack identification, position in the identified rack, horizontal cabling work area identification, and position relative to equipment racks, PPPs, PPP ports, PPP power sources, etc. which are non-unique identifiers).  

Regarding Claim 15, Ashwood-Caveney-Maier discloses the non-transitory machine-readable medium of claim 13, wherein the value of the location data structure, representing an aggregation of the device identifier and the physical structure identifier, is a unique identifier of a physical location of the (Combined Ashwood, [0059]-Caveney, [0072]: teaches or suggests aggregation of device identifier and the physical topology information is a unique identifier).  

4.4.	Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ashwood-Smith et al., (“Ashwood”, US 2014/0201374 A1) in view of Caveney et al., (“Caveney”, US 2008/0214140 A1), as applied to claim 1, and further in view of Maier et al., (“Maier”, US 2015/0140954 A1) and Umbehocker, (US 2010/0199276 A1). 

Regarding Claim 7, Ashwood-Caveney discloses the device of claim 1 as set forth above, wherein the operations further comprise facilitating transmission of status data to a monitoring device in response to a determination that the device requires (Ashwood, FIG.4, PE VM 414, VM resource manager 416, [0042]: Each VM can be created based on a profile that indicates high water marks along with threshold limits for the VM's resources. The PE Orchestrator 
However, Ashwood-Caveney does not disclose

Maier discloses
(Maier, [0290]: determines from the message a current physical geographic location for the first mobile network device 1).
(Maier, FIG.14, [0313-314], FIG.17, [0344]).
However, Ashwood-Caveney-Maier does not disclose

Umbehocker discloses
(Umbehocker, [0003], migrate a virtual machine when the first physical computing device requires maintenance or exhausts resources).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “switching virtual machines dynamically” of Umbehocker into the invention of Ashwood-Caveney-Maier.  The suggestion/motivation would have been to improve migrating a virtual machine from one physical computing device to a second heterogeneous physical machine (Umbehocker, [0002-5]).

Regarding Claim 16, Ashwood-Caveney discloses the non-transitory machine-readable medium of claim 13 as set forth above, wherein the operations further comprise facilitating transmission of status data to a monitoring device in response to a determination that the device requires (Ashwood, FIG.4, PE VM 414, VM resource manager 416, [0042]: Each VM can be created based on a profile that indicates high water marks along with threshold limits for the VM's resources. The PE Orchestrator ).  
However, Ashwood-Caveney does not disclose

Maier discloses
(Maier, [0290]: determines from the message a current physical geographic location for the first mobile network device 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “locating network device” of Maier into the invention of Ashwood-Caveney. The suggestion/motivation would have been to improve determining a current physical geographic location (165) for a mobile network device e.g. fitness band, on a server application on a server network device with a current set of three-dimensional (3D) or two-dimensional (2D) geo-space coordinates (Maier, FIG.14, [0313-314], FIG.17, [0344]).
However, Ashwood-Caveney-Maier does not disclose

Umbehocker discloses
(Umbehocker, [0003], migrate a virtual machine when the first physical computing device requires maintenance or exhausts resources).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “switching virtual machines dynamically” of Umbehocker into the invention of Ashwood-Caveney-Maier.  The suggestion/motivation would have been to improve migrating a virtual machine from one physical computing device to a second heterogeneous physical machine (Umbehocker, [0002-5]).

4.5.	Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashwood-Smith et al., (“Ashwood”, US 2014/0201374 A1) in view of Caveney et al., (“Caveney”, US 2008/0214140 A1) as applied to claim 1, and further in view of Su et al., (US 2015/0378760 A1). 

Regarding Claim 10, Ashwood-Caveney discloses the device of claim 8 as set forth above
the operations further comprise performing a selection procedure that identifies the device as satisfying the constraint on the target physical location.
Su discloses 
the operations further comprise performing a selection procedure that identifies the device as satisfying the constraint on the target physical location (Su, Abstract, [0003, 22]: the steps of selecting a candidate host having the virtual network configured therein, requesting a status of the virtual network to the candidate host, and receiving the status of the virtual network from the candidate host. If the virtual network is available, deploys or migrates the virtual machine to the candidate host. If the virtual network is not available, a second candidate host for hosting the virtual machine is selected for possible deployment thereto).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “host selection” of Su into the invention of Ashwood-Maier.  The suggestion/motivation would have been to improve a process of selecting a candidate provisioning in host Su, Abstract, [0001-5]).

Regarding Claim 20, Ashwood-Caveney discloses the method of claim 18 as set forth above.  
However, Ashwood-Caveney does not disclose
the operations further comprise performing, by the second device, a selection procedure that identifies the second device as satisfying the constraint on the target physical location.  
Su discloses 
the operations further comprise performing, by the second device, a selection procedure that identifies the second device as satisfying the constraint on the target physical location (Su, Abstract, [0003, 22]: the steps of selecting a candidate host having the virtual network configured therein, requesting a status of the virtual network to the candidate host, and receiving the status of the virtual network from the candidate host. If the virtual network is available, deploys or migrates the virtual machine to the candidate host. If the virtual network is not available, a second candidate host for hosting the virtual machine is selected for possible deployment thereto).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “host selection” of Su into the invention of Ashwood-Maier.  The suggestion/motivation would have been to improve a process of selecting a candidate provisioning in host computer a virtual machine requiring connection to virtual network, involves selecting second candidate host for hosting virtual machine if virtual network is not available (Su, Abstract, [0001-5]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
James US 2011/0176541 A1, Method for supporting enhanced 911 emergency services in data communication network e.g. local area network, involves transmitting physical location identifier of user device to enhanced 911 database management system in response to query.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446